               Case 3:19-cv-01541-JST Document 14 Filed 05/10/19 Page 1 of 2



 1   Erin L. Brinkman (SBN 289967)
     Unite the People
 2     3003 W. Olympic Blvd Ste. 1031
       Los Angeles, CA 90006
 3     Telephone: (888) 245-9393
       E-mail: erin@unitethepeople.org
 4   Attorney for Plaintiffs and the Proposed Class
 5

 6

 7
                                    United States District Court
 8                             for the Northern District of California
                                        San Francisco Division
 9
                                                           Case No. 3:19-cv-01541
10        Amitabho Chattopadhyay,
                 et. al.                                   Request for Telephonic
11        		       Plaintiffs,                             Appearance
12        		          v.                                   Date:      June 26, 2019
                                                           Time:      2:00 p.m.
13        BBVA Compass Bancshares, Inc.,                   Room:      Courtroom 9 - Floor 19
                et. al.,                                   		         450 Golden Gate Ave.
14        		      Defendants.                              		         San Francisco, CA 94102
15                                                         Judge:     Hon. Jon Tigar
16

17           To all parties and their attorneys of record:

18           Plaintiffs in the above-captioned case respectfully request pursuant to the above-cap-

19   tioned judge’s Procedures for Telephone Appearances for an order allowing Plaintiffs’ counsel to

20   appear by telephone at the above-captioned Case Management Conference. This request is made

21   on the basis that it would be unduly burdensome for class counsel, located in Orange County,

22   California to travel to San Francisco. In addition, a telephonic appearance would be sufficient.

23                                                                       Respectfully submitted,
                                                                          /s/ Erin L. Brinkman
24                                                                            Erin L. Brinkman
                                                                                   May 8, 2019
25                                                                        Counsel for Plaintiffs

26

27
                                                      1
                                                                     Request for Telephonic Appearance
                                                                                Case No. 3:19-cv-01541
                 Case 3:19-cv-01541-JST Document 14 Filed 05/10/19 Page 2 of 2



 1                                               Declaration

 2          I, Erin Brinkman, declare as follows:

 3          1.      I am over 18 years old and I make this declaration on the basis of my personal

 4   knowledge of the facts set forth below, with the exception of whichever facts may be stated on in-

 5   formation and belief. Nonetheless, I believe those facts to be true. If called upon to testify, I could

 6   and would testify competently in support of each and every single fact stated herein.

 7          2.      I am counsel for the plaintiffs in this case, and write and file this declaration in

 8   support of the attached administrative motion.

 9          3.      Pursuant to Civil Local Rule 7-5(a), I declare that all factual contentions made in

10   support of my attached administrative motion are true and correct.

11          4.      I declare under penalty of perjury under the laws of the United States that the

12   foregoing is true and correct.

13                                                                         Respectfully submitted,
                                                                            /s/ Erin L. Brinkman
14                                                                              Erin L. Brinkman
                                                                                     May 8, 2019
15                                                                          Counsel for Plaintiffs
16

17

18

19

20

21

22

23

24

25

26

27
                                                        2
                                                                        Request for Telephonic Appearance
                                                                                   Case No. 3:19-cv-01541
